Citation Nr: 0524581	
Decision Date: 09/09/05    Archive Date: 09/21/05	

DOCKET NO.  03-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left buttock, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from February 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The veteran initiated an appeal from an April 2002 RO 
decision continuing a 20 percent evaluation for residuals of 
a gunshot wound of the left buttock.  

2.  In a June 2005 signed written statement the veteran 
indicated that he desired to withdraw his appeal with respect 
to an increased rating for residuals of a gunshot wound of 
the left buttock.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with respect to the issue of an increased rating for 
residuals of a gunshot wound of the left buttock have been 
met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed an April 2002 RO decision, which 
continued a 20 percent evaluation for the veteran's service-
connected residuals of a gunshot wound of the left buttock.  

Under 38 U.S.C.A. § 7105 (West 2002) the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Withdrawal of a substantive appeal may be made by 
the appellant or by his representative, except that a 
representative may not withdrawal a substantive appeal filed 
by the appellant personally without the expressed written 
consent of the appellant.  38 C.F.R. § 20.204(c).  In a June 
2005 signed written statement the veteran indicated that he 
desired to withdraw his appeal with respect to the evaluation 
assigned for his service-connected residuals of a gunshot 
wound of the left buttock.  Accordingly, the Board does not 
have jurisdiction to review the appeal with respect to this 
issue.  Therefore, this issue is dismissed without prejudice.  


ORDER

The appeal with respect to entitlement to an increased rating 
for residuals of a gunshot wound to the left buttock, 
currently evaluated as 20 percent disabling, is dismissed.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


